ELLISON, J.
This is an action on a guaranty executed hy defendant to plaintiffs. The judgment in the circuit court was rendered for plaintiffs. '
The ease was determined by the trial court on a peremptory instruction to find for the plaintiff. In such state of case it has been time and again ruled by this court that the appealing party must set out the entire evidence, so that it may be seen whether the ruling made was justified thereby. Christopher v. White, 42 Mo. App. 429; Distilling Co. v. Lock, 59 Mo. App. 637; Epstein v. Clothing Co., 67 Mo. App. 221; Costello v. Fesler, 80 Mo. App. 107; Jackson v. Railroad, 85 Mo. App. 443.
*620In this case there is no pretense of such thing. There were a number of exhibits of notes, settlements and contracts between the parties introduced in evidence at the trial. Depositions of witnesses were read in which reference is had to many exhibits filed therewith consisting of documents and letters. None of these exhibits have 'been presented before this court in the abstract on file. Portions of depositions have been omitted. If this practice should be allowed it would permit a litigant to make a case for himself by omitting from his abstract evidence which might have been considered vital if put before the court. When all the evidence is not presented to us we must assume that the trial court acted correctly, as that portion omitted might be of controlling force. McCullough v. DeWitt, 163 Mo. 306; Doherty v. Noble, 138 Mo. 25; Wentzville Tob. Co. v. Walker, 123 Mo. 662. With the concurrence of the other judges, the judgment is affirmed.